— Appeal by claimant widow of a deceased employee, from a decision of the Workmen’s Compensation Board which reversed an award of death benefits by a referee and disallowed her claim. Decedent died as a result of a stab wound inflicted by a coworker on the employer’s premises. There was testimony to the effect that decedent had been drinking whiskey at the plant prior to the incident and thereafter began to abuse the assailant, a eoworker, until the latter pulled out a knife and stabbed the decedent in the chest. The board found that the decedent did not sustain an accident arising out of and in the course of his employment. This finding was factual and there was evidence to sustain it on the theory that decedent initiated the quarrel as the result of personal animosity that had nothing to do with the employment. Decision affirmed, without costs. Foster, P. J., Bergan, Halpern and Gibson, JJ., concur.